AMENDMENT TO THE ALPHARMA INC.
EXECUTIVE BONUS PLAN



 



The Alpharma Inc. Executive Bonus Plan (the "Plan") is hereby amended effective
as of August 15, 2005, as follows:



1. Section 11 is hereby amended replacing Section 11 in its entirety as set
forth below:



11. Partial Year Employees.

If any employee of the Company or an SBU meets all of the conditions set forth
within the definition of "Eligible Employee" (i) as of the last day of an
Incentive Year except the requirement that he or she have been employed by the
Company or an SBU for the entire Incentive Year or (ii) his or her employment
was terminated, or interrupted, during the Incentive Year by death, disability,
a leave of absence of 3 months or more, Retirement or, at the discretion of the
Committee, upon the sale of an SBU, such employee shall be eligible for a Bonus
Award computed (based upon the previously approved performance criteria and
subject to the adoption of other rules or procedures deemed equitable in the
circumstances by the Committee,) as if he or she had been an Eligible Employee
for the entire Incentive Year but then reduced pro rata for the portion of the
Incentive Year during which he or she was not an employee of the Company or an
SBU. If an employee transfers from one SBU to another (or between the Company
and an SBU) during the Incentive Year his or her Bonus Award shall be prorated
based upon the portion of the Incentive Year in each unit. The Company Target
Bonus Pool, and the relevant SBU Target Bonus Pool, shall be increased by an
amount equal to the sum of any Bonus Awards payable under this Section 10.

 

 

 